Title: From Thomas Jefferson to Ladevese, 11 March 1789
From: Jefferson, Thomas
To: Ladavese, M.



Monsieur
à Paris ce 11. Mars. 1789.

La lettre que vous avez bien voulu m’envoyer pour Monsieur Laurence lui a eté expedié de ma part dans le tems, et j’aurai l’honneur de lui faire tenir encore toutes celles que vous aurez occasion de lui addresser. Il y a un jeune Americain, Monsieur Rutledge, qui est de la Caroline meridionale, et qui doit passer par Avignon et Nismes dans le courant des mois de Mars et Avril. Il fera un sejour de quelques jours à ce dernier endroit, et il retournera incessament en Caroline où il connoit bien Monsieur Laurence et le verra souvent. Si vous pourrez trouver les moyens de scavoir le moment qu’il passera par votre ville, de le voir, et de l’interesser dans votre affaire, ce seroit la meilleure partie qu’il y a à prendre. J’ai l’honneur d’etre avec beaucoup de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

